
	

114 S2261 : Rural ACO Provider Equity Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		114th CONGRESS1st Session
		S. 2261
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		AN ACT
		To amend title XVIII of the Social Security Act to improve the way beneficiaries are assigned under
			 the Medicare shared savings program by also basing such assignment on
			 services furnished by Federally qualified health centers and rural health
			 clinics.
	
	
 1.Short titleThis Act may be cited as the Rural ACO Provider Equity Act of 2015. 2.Improvements to the assignment of beneficiaries under the Medicare shared savings programSection 1899(c) of the Social Security Act (42 U.S.C. 1395jjj(c)) is amended—
 (1)by striking utilization of primary and inserting “utilization of—  (1)in the case of performance years beginning on or after April 1, 2012, primary;
 (2)in paragraph (1), as added by paragraph (1) of this section, by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)in the case of performance years beginning on or after January 1, 2018, services provided under this title by a Federally qualified health center or rural health clinic (as those terms are defined in section 1861(aa)), as may be determined by the Secretary.. 
			Passed the Senate December 17, 2015.Julie E. Adams,Secretary
